This action was brought by the State of Texas against Eggerman  Co. and the sureties on their bond given as liquor dealers, to recover the penalty prescribed by law for keeping for profit, amusement, or other purposes a pool table at their place of business. The sum claimed being $500, the District Court held that under the Constitution it had no jurisdiction of the case, and dismissed it.
The Constitution provides that District Courts shall have jurisdiction "of all suits in behalf of the State to recover penalties, forfeitures, and escheats," and this jurisdiction is not dependent on the amount in controversy.
Under the Act approved March 27, 1887, one of the conditions of a liquor dealer's bond is that "he or they will not keep or permit to be kept, for profit, amusement, or other purposes, in or about his or their place of business, any nine or ten pin alley, pool table, bagatelle, pigeon hole, or jenny lind table, nor any other kind of table or device used for games of chance."
The act gives a civil action to any person aggrieved by a violation of the conditions of the bond, and further provides that, "In addition to civil proceedings for individual injuries brought on said bond as above indicated, if any person, firm, or association of persons shall be the late any of the conditions of the bond herein required, it shall be the duty of the county and district attorneys, or either of them, to institute suit thereon in the name of the State of Texas, for the use and benefit of the county, and the amount of $500 as a penalty shall be recovered *Page 572 
from the principal and sureties upon a breach of any of the conditions thereof." Gen. Laws 1887, p. 59.
It is contended that this is not a suit in behalf of the State, and this proposition seems to be based on the fact that if the penalty is enforced it will inure to the benefit of Parker County. The word "behalf" means "in the name of," "on account of;" "benefit; advantage; interest; profit; defense; vindication" (Webster); and in any of these senses this is evidently within the meaning of the Constitution a suit in behalf of the State.
That the penalty if recovered will inure to the benefit of a county is a matter of no importance; but if it were necessary to look to the use to which the money would be applied, if collected, in order to determine whether the suit was in behalf of the state, it could not be held that the appropriation made by the statute of sums to be collected as penalties under it was not for the benefit of the State, although to be used in and by one of its municipal subdivisions for purposes in which the people of the State are all more or less interested.
The question involved in this case was decided during the present term of the Court of Appeals, in the case of the State v. Stoutsenberger, in accordance with the views we entertain, and in the opinion in that case will be found a full discussion of the question.
The court below erred in holding that it was without jurisdiction, and its judgment will be reversed and the cause remanded.
Reversed and remanded.
Delivered June 26, 1891.